Citation Nr: 0123004	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  95-17 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to restoration of a 60 percent disability 
rating for service-connected lumbar disc disease with 
spondyloarthrosis and foraminal stenosis. 

2.  Entitlement to an increased disability rating for lumbar 
disc disease with spondyloarthrosis and foraminal stenosis, 
currently evaluated as 40 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from December 1964 to December 
1972, with subsequent service in the United States Army 
Reserve.  

By a rating decision in February 1994, the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO) granted service connection for ruptured disc, L5-S1, 
and assigned a 60 percent disability evaluation, effective 
January 15, 1993.  

By rating action in November 1994, the RO denied entitlement 
to TDIU and informed the veteran of a proposed action to 
reduce the disability evaluation for his service-connected 
back disability from 60 percent to 20 percent.  By a rating 
decision in March 1995 the RO accomplished the reduction of 
the disability evaluation to 20 percent for lumbar disc 
disease, history of degenerative joint disease with foraminal 
stenosis, effective June 1, 1995.  In April 1995, the veteran 
filed a notice of disagreement as to both the reduction in 
the assigned disability rating and the denial of a TDIU.  The 
RO issued a Statement of the Case later that month.  The 
veteran filed a substantive appeal, VA Form 9, in May 1995.   

By a rating decision in July 1999, the RO increased the 
evaluation for the service-connected back disability from 20 
to 40 percent, effective January 27, 1999.  In a Supplemental 
Statement of the Case (SSOC) dated in May 2001, the RO 
informed the veteran of the reasons that the disability 
evaluation for the back disability had been increased from 20 
to 40 percent, but not higher, and that the claim for TDIU 
had been denied.  


REMAND

The veteran is seeking restoration of a previously assigned 
disability rating of 60 percent for his service-connected 
back disability; in the alternative, he is seeking an 
increased disability rating for that disability, which is 
currently evaluated as 40 percent disabling.  He also seeks a 
TDIU.  The Board observes that the veteran's only service-
connected disability is the back disability.

The Board, for reasons expressed immediately above, believes 
that this case involves three issues, which are listed on the 
title page of this decision, rather than the two issues which 
are listed in the May 2001 SSOC.

Reasons for remand

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulation became effective.  (See Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) [to 
be codified as amended at 38 C.F.R. § 3.159].   The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claims are not final and remain pending.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.

The Board notes in passing that the May 2001 SSOC made no 
reference to the VCAA.

The veteran has in essence contended that his service-
connected back disability is worse than is recognized by VA, 
and that he cannot work, because of pain purportedly 
associated with such back disability.   VA regulations 
stipulate that functional impairment due to pain must be 
considered in assessing the severity of orthopedic 
disabilities.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2000); 
see also  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The most recent physical examination of the veteran of record 
was in March 1999.  Although the examiner concluded the 
examination report by stating that "there is moderate 
functional impairment secondary to pain in the lower back", 
specific reasons for this were not explained.   

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the duty to assist a claimant in 
obtaining and developing available facts and evidence to 
support the claim includes obtaining adequate VA examination. 
This duty is neither optional nor discretionary.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  The duty to assist 
includes an examination that adequately evaluates the 
functional impairment due to pain caused by the service-
connected condition. See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).

The Board therefore believes that the veteran should be 
accorded another examination of his low back which fully 
takes into consideration and adequately describes functional 
impairment due to pain.

In a statement in support of his claim (VA Form 21-4138) 
dated in June 2001, the veteran in essence indicated that he 
has a psychiatric disability, specifically somatoform 
disorder, and that this condition has also contributed to his 
inability to work.  The Board observes that service-
connection has not been granted for somatoform disorder, if 
indeed the veteran has been diagnosed as having such.  
Obviously, the presence of such a non service-connected 
disability would be a significant consideration in evaluating 
the veteran's back disability and his alleged inability to 
work.  Accordingly, any and all records pertaining to 
diagnosis and treatment of the purported somatoform disorder 
should be obtained an associated with the veteran's VA claims 
folder.  

This case is therefore REMANDED to the RO for the following 
action:

1.  The RO contact the veteran through 
his accredited representative and request 
that the veteran identify all heath care 
providers who have evaluated and/or 
treated him for his service-connected 
back disability and his purported 
somatoform disorder.  Any such medical 
records which have not been previously 
associated with the veteran VA claims 
folder should be obtained.  

2.  The veteran should the be scheduled 
for a physical examination of his low 
back.  The examiner should record 
pertinent complaints, symptoms, and 
clinical findings, including specifically 
ranges of low back motion in degrees, 
indicating any deviation from normal 
ranges of motion.  The examiner should 
describe functional limitations, if any, 
caused by the veteran's service-connected 
disability, in particular limited 
movement due to pain, weakened movement, 
excess fatigability, and incoordination 
upon use.  The examiner must also comment 
upon whether there exists any clinical 
evidence supportive of the veteran's 
subjective complaints.  In addition, the 
examiner should describe, to the extent 
practicable, how the veteran's service-
connected back disability would be 
expected to impact his employability.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.  

3.  If it is deemed to be necessary by 
the RO, based on the state of the record, 
or by the examining physician at the 
physical examination, a psychiatric 
examination of the veteran should be 
scheduled in order to determine the 
effect of any current psychiatric 
disability on the veteran's 
employability. The report of any 
psychiatric examination of the veteran 
should be associated with his VA claims 
folder.  

4.  After ensuring that any appropriate 
notification and evidentiary development 
have been accomplished under the VCAA, 
the RO should readjudciate the veteran's 
claims.  If the case remains denied, in 
whole or in part,  the veteran and his 
representative should be provided with a 
SSOC and afforded an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


